MEMORANDUM ***
Cesar Lopez-Palacios, a native and citizen of Colombia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. Where, as here, the BIA adopts the decision of the IJ, we review the IJ’s decision as if it were that of the BIA. See Abebe v. Gonzales, 432 F.3d 1037, 1039 (9th Cir.2005) (en banc).
We have jurisdiction to review the IJ’s finding of no extraordinary or changed circumstances to excuse the untimely filing of Lopez-Palacios’ asylum application. The record does not compel the conclusion that Lopez-Palacios has shown either changed or extraordinary circumstances to excuse the untimely filing of his asylum application. See Ramadan v. Gonzales, 479 F.3d 646, 657-58 (9th Cir.2007) (per curiam); see also 8 C.F.R. § 208.4(a)(4), (a)(5). Accordingly, we deny the petition for review as to Lopez-Palacios’ asylum claim.
Substantial evidence supports the IJ’s finding that Lopez-Palacios did not satisfy the standard for withholding of removal. See Faruk v. Ashcroft, 378 F.3d 940, 944 (9th Cir.2004). Substantial evidence also supports the denial of CAT relief because Lopez-Palacios did not establish that it is more likely than not that he will be tortured if returned to Colombia. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003). Accordingly, we deny the petition for review as to Lopez-Palacios’ withholding of removal and CAT claims.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.